Citation Nr: 9912889	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-15 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Service connection is in effect for residuals of shrapnel 
wounds to the left elbow with compound comminuted fractures 
of the ulna, radius, and lateral condyle of the humerus 
necessitating open reduction bone graft of the ulna and 
removal of the head of the radius, rated as 50 percent 
disabling, and for Post Traumatic Stress Disorder (PTSD), 
rated as 30 percent disabling.

3.  The veteran has two years of college and has retired from 
the United States Postal Service, having last worked full 
time in December 1884.

4.  The veteran's service connected disabilities prevent the 
veteran from obtaining and maintaining substantially gainful 
employment consistent with his occupational experience and 
education.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to individual unemployability is well grounded, 
in that he has presented a plausible claim.  38 U.S.C.A. 
§ 5107(a) (West 1991);  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Board also finds that no further development 
of the record is necessary before appellate disposition is 
completed.  Accordingly, the duty to assist has been met.

The veteran contends that his service-connected disabilities 
prevent him from obtaining and maintaining a gainful 
occupation.  According to the applicable laws and 
regulations, a total rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, and 4.16(a) (1998).

The veteran is service connected for residuals of shrapnel 
wounds to the left elbow with compound comminuted fractures 
of the ulna, radius, and lateral condyle of the humerus 
necessitating open reduction bone graft of the ulna and 
removal of the head of the radius with severe limitation and 
atrophy, evaluated as 50 percent disabling.  He is also 
service connected for PTSD evaluated as 30 percent disabling.  
The combined evaluation is 70 percent.  Therefore, he meets 
the percentage standards for consideration for a total 
disability rating under section 4.16(a) and may be considered 
for a total disability rating on this basis.

In March 1998 submitted an application for increased 
compensation based on unemployability.  The veteran reported 
occupational experience as a clerk for the U.S. Postal 
Service.  He stated that he last worked full time in December 
1984 and that he became too disabled to work approximately 
three years ago.  He indicated that he did not leave his last 
job because of his disability and that he had not tried to 
obtain employment since becoming disabled.  He reported that 
he had two years of college education.

The veteran underwent a VA examination in February 1996.  He 
reported continued limitation of use of the left arm over the 
years and described weakness of the arm.  He reported 
limitation of motion and rather significant pain particularly 
during periods of cold weather or with attempts at lifting or 
carrying something.  

The examiner gave an impression of residuals of shell 
fragment wounds of the left elbow with post traumatic 
arthritis and residual atrophy of upper arm and forearm, and 
postoperative multiple surgical procedures.  The examiner 
commented that as far as unemployability, his primary 
limitations as regards to his left arm would be he would be 
unable to lift and carry with the left arm and hand.

The veteran underwent a VA psychiatric examination in 
February 1996.  The veteran described his current status as 
not good, and worse than before.  He reported insomnia and 
nervousness.  He indicated that he had been ruminating about 
his wartime experiences 2 to 3 times a week.  He reported 
avoiding war movies and discussing the war with other 
veterans.  He experiences war related nightmares every 2 to 3 
months.  He indicated that crowds make him nervous and 
fidgety and that loud noises make his so nervous he can 
hardly sit still.  He stated that he does not get along with 
people.  He denied a history of hallucinations, suicidal 
thoughts and drug abuse.  He admitted a remote history of 
homicidal thoughts but denied that he had attempted homicide 
and denied recent thoughts of homicide.  He last abused 
alcohol 10 years prior.  He reported that his appetite was 
not impaired, that he had a junior college education, and 
that he had been married for 51 years, fathering three 
children.  He stated that he was last employed in 1980 and 
that he lives with his wife.  

Following the examination, the examiner indicated that the 
veteran had a 17 year history of symptoms consistent with 
PTSD.  The examiner stated that the veteran was unable to 
sustain gainful employment because of his very poor ability 
to relate to coworkers because of his PTSD symptoms.  The 
examiner indicated that the veteran's concentration would 
also likely be very poor because of recurrent symptoms of 
PTSD.  The diagnosis was PTSD.

The veteran underwent a VA examination in April 1998.  He 
reported increased pain in his left elbow in cold weather.  
The pain would shoot right through the arm.  When using the 
hand or holding objects in the hand, the grip strength had 
decreased and when he had to hold things tight in his hand, 
he had severe pain in the forearm muscles.  He complained 
about some stiffness in the elbow at times, but he denied any 
sensory symptoms for touch.  

Physical examination revealed that the veteran was able to 
doff upper body dressing and that the left elbow was in 
flexion position.  Range of motion in the left elbow was 30 
to 90 degrees, pronation was 70 degrees, and supination was 
almost zero and could not be measured.  Multiple scars and 
deformities of the elbow were noted.  Atrophy of the muscles 
noted in the left arm and extensor area of the forearm.  
Wrist strength was good for flexion and extension and grip 
strength was fair to good, but he had severe pain in the 
elbow.  There was no mild tenderness noted in the left elbow 
posteriorly.  Right upper extremity strength was within 
normal limits.  There was some decrease in the range of 
motion of the left shoulder compared to the right shoulder 
and strength was decreased in the left arm in general for 
flexion, extension, and abduction.  Sensory function was 
normal to touch.

The veteran had some difficulty removing upper body dressing, 
however, he was able to do it.  There were obvious 
deformities noted while he was sitting, standing and walking 
in the left elbow with flexion contractures and favors 
pronation position.  The examiner commented that considering 
the history that the veteran had to leave his work in the 
post office 11 years ago due to disability and increasing 
symptoms and weakness in his left upper extremity, he thought 
the veteran will not be able to obtain gainful employment in 
his line of work at this time.  X-rays were not ordered since 
it was obvious that he had left elbow flexion contractures 
and multiple deformities.  The examiner provided an 
impression of status post left elbow fracture and flexion 
contractures of left elbow.

The veteran underwent a VA psychiatric examination in May 
1998.  He reported feeling bad with no energy, and with 
shortness of breath, jumpiness and avoidance of people.  He 
indicated that he ruminates about combat 2 to 3 times a week.  
He reported avoiding movies that deal with combat.  He stated 
that he dislikes discussing combat with other veterans.  He 
experiences combat related nightmares frequently.  He 
indicated that he avoids crowds and that they make him 
nervous and fidgety and that loud noises make his so nervous 
he can hardly sit still.  He stated that he does not get 
along with people.  He denied a history of hallucinations, 
suicidal thoughts and drug abuse.  He admitted a remote 
history of homicidal thoughts but denied attempts to harm 
others and denied recent thoughts of homicide.  He has not 
used alcohol since 1986.  He had no history of head injury, 
stroke or seizure.  He reported that his appetite was good 
and weight was stable.  He indicated that he had a junior 
college education, and that he had been married for 53 years, 
fathering three children.  He stated that he was last 
employed in 1980 and that he lives with his wife.  

Mental status examination revealed that the veteran exhibited 
no unusual motor activity.  Speech was mildly pressured.  
There were no flight of ideas or looseness of associations.  
Mood was anxious, as was effect.  He denied hallucinations, 
expressed no identifiable delusions, denied homicidal or 
suicidal thoughts, and was precisely oriented to person, 
place, situation and time.  Remote, recent and immediate 
recall were good.  The veteran was estimated to be of average 
intelligence.  Judgment to avoid common danger was said to be 
adequate, abstracting ability was adequate and insight was 
fair.  The examiner indicated that the veteran gave a history 
of PTSD.  He indicated that the veteran was not employable, 
as he would be unable to sustain concentration or relate 
effectively to co-workers or to adapt effectively to changing 
conditions at work.  The diagnosis of PTSD was provided and a 
Global Assessment of Functioning (GAF) code of 60 was 
provided.

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet.App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  The VA examiner, in the most recent 
report, assigned the veteran a GAF of 60.  A GAF of 51 to 60 
is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  

The veteran provided a lay statement from his former 
supervisor at the U.S. Post Office dated in October 1998.  
His supervisor indicated that the veteran was employed by the 
U.S. Post Office for 22 years, for 10 of which was his 
supervisor.  He indicated that he noticed the veteran having 
problems with his left arm and problems with his nerves.  He 
indicated that his disabilities did effect his employment and 
were a determining factor in his early retirement.  He noted 
that the veteran had to use all of his sick leave due to his 
illness.

The medical evidence reflects that the veteran continues to 
experience significant symptoms associated with PTSD 
including nervousness, insomnia, nightmares, crowd aversion 
and an inability to sustain concentration which adversely 
affected his ability to relate effectively to co-workers or 
to adapt effectively to changing conditions at work.  
Additionally, the medical evidence has demonstrated that the 
veteran's residuals of shell fragment wounds of the left 
elbow with post-traumatic arthritis and residual atrophy of 
upper arm and forearm and pain and weakness in his left upper 
extremity.  

The VA orthopedic examiner rendered an opinion that due to 
the service connected left arm disability the veteran would 
be unable to obtain gainful employment in his line of work.  
A VA psychiatrist on two occasions stated that the veteran 
was unemployable due to his PTSD. 

After reviewing the evidence the Board finds that the degree 
of impairment resulting from both service connected 
disabilities prevent the veteran from obtaining and 
maintaining gainful employment consistent with his education 
and occupational experience.  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
warranted.


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is granted, subject to the law 
and regulations controlling payment of monetary benefits. 




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

